Illinois Official Reports

                                    Supreme Court



                     McVey v. M.L.K. Enterprises, LLC, 2015 IL 118143




Caption in Supreme     ALMA McVEY, Appellee, v. M.L.K. ENTERPRISES, LLC
Court:                 (Southern Illinois Hospital Services, d/b/a Memorial Hospital of
                       Carbondale, Appellant).


Docket No.             118143


Filed                  May 21, 2015


Decision Under         Appeal from the Appellate Court for the Fifth District; heard in that
Review                 court on appeal from the Circuit Court of Jackson County, the Hon.
                       Christy Solverson, Judge, presiding.


Judgment               Appellate court judgment reversed.
                       Circuit court judgment affirmed.

Counsel on             Michael F. Dahlen and Kara L. Jones, of Feirich/Mager/Green/Ryan,
Appeal                 and John R. Daly, all of Carbondale, for appellant.

                       Darrell Dunham, of Carbondale, for appellee.

                       Anita Alvarez, State’s Attorney, of Chicago (Daniel F. Gallagher,
                       Jeffrey S. McCutchan, Kent S. Ray and Lauren B. Klein, Assistant
                       State’s Attorneys, of counsel), for amicus curiae County of Cook.

                       William Gregory, of Koth & Gregory, P.C., of Bloomington, amicus
                       curiae.

                       Richard R. King and Sherri DeVito, of Chicago, Adrienne J. Hersh, of
                       Highland Park, and Mark D. Deaton, of Naperville, for amici curiae
                       Illinois State Medical Society et al.
     Justices                   JUSTICE THEIS delivered the judgment of the court, with opinion.
                                Chief Justice Garman and Justices Freeman, Thomas, Kilbride,
                                Karmeier, and Burke concurred in the judgment and opinion.



                                                  OPINION

¶1         The sole issue in this health care lien adjudication case is whether under section 10 of the
       Health Care Services Lien Act (Act) (770 ILCS 23/10 (West 2012)), attorney fees and costs
       must be deducted from a verdict, judgment, award, settlement, or compromise prior to
       calculating the amount available for the satisfaction of a health care lien. For the reasons that
       follow, we hold that under section 10, attorney fees and costs should not be deducted from a
       plaintiff’s total recovery prior to calculating the amount to be awarded for the payment of any
       health care lien.

¶2                                             BACKGROUND
¶3         This case arose out of a personal injury lawsuit filed by plaintiff, Alma McVey, in the
       circuit court of Jackson County for injuries she allegedly sustained on October 9, 2010, after a
       waitress at a restaurant owned by defendant, M.L.K. Enterprises, LLC, dropped a tray of
       drinks on her foot. Southern Illinois Hospital Services, d/b/a Memorial Hospital of
       Carbondale, treated plaintiff for the injuries to her foot. Plaintiff ultimately settled the lawsuit
       with defendant for $7,500.
¶4         On April 3, 2013, plaintiff filed a petition to adjudicate liens. The petition identified three
       lienholders: the hospital, “CACI,” and Cape Radiology Group. The hospital was the only one
       of the three lienholders that appeared at the hearing on the petition. The trial court’s order
       provided that no liens other than the hospital’s lien had been properly served upon plaintiff and
       submitted to the court. It was stipulated that the amount of the hospital’s lien was $2,891.64. In
       addition to attorney fees, plaintiff allegedly incurred litigation costs of $846.66 in securing the
       settlement. 1
¶5         On June 25, 2013, the trial court entered an order recognizing that under section 10(c) of
       the Act (770 ILCS 23/10(c) (West 2012)), no individual licensed category of health care
       professional or health care providers may receive more than one-third of the verdict, judgment,
       award, settlement, or compromise. Consequently, the hospital in this case could recover no
       more than $2,500. The trial court ultimately ordered the $7,500 settlement to be distributed as
       follows:
                   “(a) $2,250 to plaintiff’s attorney for attorney fees ($7,500 x 30%);
                   (b) $2,500 to Southern Illinois Hospital Services d/b/a Memorial Hospital of
               Carbondale; and
                   (c) $2,750 to plaintiff.”


           1
            Based upon the trial court’s ultimate holding, plaintiff’s claim regarding her litigation costs was
       not considered. Plaintiff asserts in her brief, however, to have incurred $846.66 in total costs.

                                                      -2-
¶6          In making this determination, the trial court acknowledged in its order the Fifth District’s
       decision in Stanton v. Rea, 2012 IL App (5th) 110187. The Stanton court held that in order to
       ensure that a plaintiff receives 30% of the judgment as intended by the Act, the computation of
       the amount available to health care providers should not begin until costs associated with
       bringing the case to trial and securing payment of the judgment have been deducted from the
       amount of the original verdict. Id. ¶¶ 17-18. The trial court found, however, that Stanton was in
       conflict with section 10 of the Act and this court’s decision in Wendling v. Southern Illinois
       Hospital Services, 242 Ill. 2d 261 (2011). Consequently, the trial court refused to deduct the
       attorney fees and costs prior to calculating the amount available to the hospital.
¶7          The appellate court reversed, reasserting and following its previous decision in Stanton,
       holding that section 10 of the Act requires calculations for health care liens to begin after the
       verdict, judgment, award, settlement, or compromise is reduced by attorney fees and costs.
       2014 IL App (5th) 130350-U, ¶ 11. Therefore, the appellate court remanded the matter to the
       trial court with directions to deduct attorney fees and costs prior to calculating the amount
       available to the hospital. Id. ¶¶ 16-17. The appellate court further directed the trial court to
       consider whether the litigation costs claimed by plaintiff were proper and recoverable. Id. ¶ 16.
¶8          The hospital filed a petition for leave to appeal in this court under Supreme Court Rule 315
       (Ill. S. Ct. R. 315 (eff. July 1, 2013)), which we allowed. We also allowed the County of Cook;
       the Illinois State Medical Society, Illinois Hospital Association, Illinois Chiropractic Society;
       and OSF Healthcare System to file briefs amici curiae on behalf of the hospital. Ill. S. Ct.
       R. 345 (eff. Sept. 20, 2010).

¶9                                               ANALYSIS
¶ 10       No issue is raised by the parties concerning the amount of the distribution of the settlement
       to plaintiff’s attorney. Only the distribution to the hospital is at issue. We are asked to consider
       whether, under section 10 of the Act, a lien by a health care professional or provider must be
       calculated, as the hospital contends, based upon a plaintiff’s total recovery, or whether, as
       plaintiff contends, attorney fees and costs are deducted from the award prior to calculating the
       hospital’s lien.
¶ 11       Our framework is a familiar one. The construction of a statute is a question of law, which
       we review de novo. First American Bank Corp. v. Henry, 239 Ill. 2d 511, 515 (2011). The
       primary objective of this court in construing a statute is to ascertain and give effect to the
       legislature’s intent. In re Donald A.G., 221 Ill. 2d 234, 246 (2006). The plain language of a
       statute is the most reliable indication of the legislature’s intent, and, when the language is clear,
       it must be applied as written without resort to aids or tools of interpretation. DeLuna v.
       Burciaga, 223 Ill. 2d 49, 59 (2006).
¶ 12       Section 10 of the Act provides, in pertinent part:
                    “(a) Every health care professional and health care provider that renders any service
                in the treatment, care, or maintenance of an injured person, except services rendered
                under the provisions of the Workers’ Compensation Act or the Workers’ Occupational
                Diseases Act, shall have a lien upon all claims and causes of action of the injured
                person for the amount of the health care professional’s or health care provider’s
                reasonable charges up to the date of payment of damages to the injured person. The
                total amount of all liens under this Act, however, shall not exceed 40% of the verdict,

                                                     -3-
                judgment, award, settlement, or compromise secured by or on behalf of the injured
                person on his or her claim or right of action.
                    ***
                    (c) All health care professionals and health care providers holding liens under this
                Act with respect to a particular injured person shall share proportionate amounts within
                the statutory limitation set forth in subsection (a). The statutory limitations under this
                Section may be waived or otherwise reduced only by the lienholder. No individual
                licensed category of health care professional (such as physicians) or health care
                provider (such as hospitals) as set forth in Section 5, however, may receive more than
                one-third of the verdict, judgment, award, settlement, or compromise secured by or on
                behalf of the injured person on his or her claim or right of action. If the total amount of
                all liens under this Act meets or exceeds 40% of the verdict, judgment, award,
                settlement, or compromise, then:
                         (1) all the liens of health care professionals shall not exceed 20% of the verdict,
                    judgment, award, settlement, or compromise; and
                         (2) all the liens of health care providers shall not exceed 20% of the verdict,
                    judgment, award, settlement, or compromise;
                provided, however, that health care services liens shall be satisfied to the extent
                possible for all health care professionals and health care providers by reallocating the
                amount unused within the aggregate total limitation of 40% for all health care services
                liens under this Act; and provided further that the amounts of liens under paragraphs
                (1) and (2) are subject to the one-third limitation under this subsection.
                    If the total amount of all liens under this Act meets or exceeds 40% of the verdict,
                judgment, award, settlement, or compromise, the total amount of all the liens of
                attorneys under the Attorney Lien Act shall not exceed 30% of the verdict, judgment,
                award, settlement, or compromise” (Emphases added.) 770 ILCS 23/10 (a), (c) (West
                2012).
¶ 13        Under the plain language of the Act, a health care provider, such as the hospital in this case,
       that renders any services in the treatment, care, or maintenance of an injured person “shall have
       a lien upon all claims and causes of action of the injured person for the amount of the ***
       health care provider’s reasonable charges up to the date of payment of damages to the injured
       person.” 770 ILCS 23/10(a) (West 2012). It is undisputed that the total amount of liens under
       this section is limited, and “shall not exceed 40% of the verdict, judgment, award, settlement,
       or compromise secured by or on behalf of the injured person on his or her claim or right of
       action.” Id. The Act further provides a structure to divide the liens between health care
       professionals and health care providers. It also permits reallocating the unused amount within
       the aggregate total limitation of 40% for all health care service liens under the Act. In this case,
       the hospital was the only health care provider or professional with a lien. Consequently, as the
       trial court correctly recognized, the hospital could not “receive more than one-third of the
       verdict, judgment, award, settlement, or compromise.” 770 ILCS 23/10(c) (West 2012). As
       highlighted above, this one-third calculation, and all other calculations contained in section 10,
       are to be based upon the “verdict, judgment, award, settlement or compromise.”
¶ 14        Plaintiff urges us to interpret section 10 consistent with the reasoning of the appellate court
       below so that attorney fees and costs are deducted before computing the hospital lien. We

                                                     -4-
       decline to do so. Simply put, there is no language in section 10 that would allow the calculation
       of a health care lien to be based upon the total “verdict, judgment, award, settlement or
       compromise” less attorney fees and costs. On the contrary, every time the legislature sets forth
       a percentage limitation in section 10, it refers back to and requires the calculation be based on
       the “verdict, judgment, award, settlement or compromise.” No mention is made of a deduction
       of any kind. Plaintiff’s counsel conceded as much during oral argument when he admitted that
       there is no express language in section 10 that permits the deduction of attorney fees and costs
       prior to calculating any health care lien. The Act further provides that “[t]he statutory
       limitations under this Section may be waived or otherwise reduced only by the lienholder,”
       which did not occur here. (Emphasis added.) 770 ILCS 23/10(c) (West 2012). We may not
       read into the Act, as urged by plaintiff, limiting language that is not expressed by our
       legislature. See In re D.L., 191 Ill. 2d 1, 9 (2000).
¶ 15       The appellate court opinion in Wolf v. Toolie, 2014 IL App (1st) 132243 is instructive and
       consistent with our holding today. Wolf properly concluded that there is nothing in the Act that
       allows a health care lien to be calculated from the net amount of a plaintiff’s verdict, judgment,
       award, settlement, or compromise, after costs and attorney fees have been deducted. Id. ¶ 22.
       In reaching this determination, the Wolf court considered both section 10 of the Act and similar
       language found in the Attorneys Lien Act. Id.
¶ 16       The Attorneys Lien Act provides, in pertinent part:
                   “§ 1. Attorneys at law shall have a lien upon all claims, demands and causes of
               action *** for the amount of any fee which may have been agreed upon by and between
               such attorneys and their clients, or, in the absence of such agreement, for a reasonable
               fee, for the services of such suits, claims, demands or causes of action, plus costs and
               expenses. In the case of a claim, demand, or cause of action with respect to which the
               total amount of all liens under the Health Care Services Lien Act [770 ILCS 23/1
               et seq.] meets or exceeds 40% of the sum paid or due the injured person, the total
               amount of all liens under this [Attorneys Lien] Act shall not exceed 30% of the sum
               paid or due the injured person.” (Emphasis added.) 770 ILCS 5/1 (West 2012).
¶ 17       The Wolf court properly recognized that both the Act and the Attorneys Lien Act use the
       exact same language concerning the percentage limitations for both health care liens and
       attorney liens. Wolf, 2014 IL App (1st) 132243, ¶ 22. If the total amount of the liens under the
       Act exceeds 40% of the “ ‘verdict, judgment, award, settlement, or compromise,’ ” then
       attorney liens “ ‘shall not exceed’ ” 30% of the “ ‘verdict, judgment, award, settlement, or
       compromise.’ ” Id. (quoting 770 ILCS 5/1 (West 2012) and 770 ILCS 23/10(c) (West 2012)).
       The Wolf court ultimately concluded correctly that “the consistent use of terminology shows
       that the legislature intended health care liens and attorney liens to be calculated from the same
       total [award].” Id.
¶ 18       Plaintiff’s suggested interpretation would also be inconsistent with our holding in
       Wendling. There, we considered a matter involving hospitals that also filed a lien under section
       10 of the Act. Wendling, 242 Ill. 2d at 263. After the plaintiffs settled the matter, and filed
       petitions to adjudicate the liens, they asserted that under the common fund doctrine, their
       attorneys were entitled to additional attorney fees equal to one-third of the amount of the
       hospital’s liens. Id. at 264. The lower courts agreed and concluded that the hospital’s share of
       the recovery should be reduced by one-third to reflect the hospital’s share of the legal fees. Id.


                                                   -5-
       This court reversed and held that the hospitals were not unjustly enriched by the attorneys’
       services and therefore were not required to contribute to the costs of litigation. Id. at 270. In
       doing so, we recognized that the plaintiffs’ attorneys did not recover the settlement for the
       benefit of a class but, rather, for the benefit of their clients and did so regardless of the
       hospitals’ interest. Id. at 271. Similarly, in this case, plaintiff, by seeking to have her attorney
       fees and costs subtracted from the total settlement prior to the calculation of the healthcare
       services lien, is asking us to improperly shift some of her attorney fees and litigation costs onto
       the hospital.
¶ 19       For the foregoing reasons, we hold that the statutory language in section 10 of the Act is
       unambiguous and does not permit the deduction of attorney fees and costs prior to calculating
       the amount to be paid to any health care lienholder. To the extent that Stanton held otherwise, it
       is hereby overruled.

¶ 20      Appellate court judgment reversed.
¶ 21      Circuit court judgment affirmed.




                                                    -6-